                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

MONTARRIS RAIFORD,                                                                   PETITIONER
ADC #101319

v.                             Case No. 5:19-cv-00245-KGB-JTK

DEXTER PAYNE, Director,                                                             RESPONDENT
Arkansas Department of Correction

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 11). Petitioner Montarris Raiford filed

objections to the Proposed Findings and Recommendations (Dkt. No. 12).                 After careful

consideration of the Proposed Findings and Recommendations, the objections, and a de novo

review of the record, the Court concludes that the Proposed Findings and Recommendations

should be, and hereby are, approved and adopted in their entirety as this Court’s findings in all

respects (Dkt. No. 11). Mr. Raiford’s objections merely restate claims raised in his petition for

writ of habeas corpus and his reply to the respondent’s response to the habeas petition (Dkt. Nos.

2, 9). Further, this Court concurs in and adopts Judge Kearney’s assessment in his January 29,

2021, Order entered in this case with respect to Mr. Raiford’s claims (Dkt. No. 13). Accordingly,

the Court dismisses with prejudice Mr. Raiford’s petition for writ of habeas corpus and denies his

request for relief (Dkt. No. 2). The Court denies a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c)(1)-(2).

       It is so ordered, this 24th day of June, 2021.

                                                            _________________________
                                                            Kristine G. Baker
                                                            United States District Judge
